Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
27, 2008







 
Petition
for Writ of Mandamus Denied and Memorandum Opinion filed May 27, 2008.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00405-CV
____________
 
IN RE LAKOTA RESOURCES, INC. and GILBERT BURCIAGA,
Individually and as President of LAKOTA RESOURCES, INC., Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On May
16, 2008, relators, Lakota Resources, Inc. and Gilbert Burciaga,
Individually and as President of Lakota Resources, Inc., filed a petition for
writ of mandamus in this court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relators ask this court to compel the
Honorable William Burke, presiding judge of the 189th District Court of Harris
County, to withdraw his May 2, 2008 order granting the motion to compel filed
by real party in interest, Pathex Petroleum, Inc. 




Relators
have not established their entitlement to the extraordinary relief of a writ of
mandamus.  Accordingly, we deny relators= petition for writ of mandamus.  
 
PER CURIAM
 
Petition Denied and Memorandum
Opinion filed May 27, 2008.
Panel consists of Justices Frost,
Seymore, and Guzman.